DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 March 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to Claim 1, the phrase “in particular” renders the claim ambiguous as it is unclear if the subsurface is that of the outer skin of a watercraft.  For purposes of examination, the claim is understood to be directed to applying and molding the coating compound on to a subsurface region of the outer skin of a watercraft.  Claims 2-11 and 13-21 are similarly rejected to the extent they depend from Claim 1 and do not resolve the noted ambiguity.

	Further with regard to Claim 18, the term “particularly” renders the claim ambiguous as it is unclear if the fabric is a textile or fiberglass fabric.  For purposes of examination, Claim 18 us understood to be directed to the method of Claim 1 wherein a textile fabric or a fiberglass fabric is used as the flexible, planar substrate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Peel Ply for Smooth Fiberglass Surfaces 8 Steps, instructables.com, 19 August 2018 (“Instructables”) in view of US 4,560,428 to Sherrick et al. (“Sherrick”).
	With regard to Claims 1-3, 6-11, 13, and 15-20, Instructables teaches a method of repairing fiberglass surfaces wherein a moldable epoxy filling compound is applied to a subsurface region of a watercraft skin (see Step 1).  According to Instructables, the compound is applied to the subsurface and fiberglass peel ply is laid-up thereon (see Steps 1-2).  An elongated scraper is applied to the lay-up and moved in directions transverse to the elongation dimension of the tool (see Step 3).  Instructables further teaches removing the peel ply from the cured compound (see Step 4).
	Instructables does not teach provision of a heating medium within the fiberglass peel ply.  Sherrick is similarly directed to fiberglass repair methods employing epoxy resin, and teaches incorporation of conductive elements into fiberglass lay-up materials to facilitate curing during and after lay-up (see Abstract; FIGs. 1-2; Col. 4, Lns. 11-45).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a heating medium in the peel ply of Instructables, as taught by Sherrick, in order to facilitate epoxy curing.
	With regard to Claim 4, Instructables teaches squeezing air out of the lay-up (see Step 6).
With regard to Claim 5, Instructables teaches discharging the compound from a container (see Step 2).

	With regard to Claim 21, Instructables indicates that the purpose of the repair is to facilitate subsequent application of paint or varnish.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have applied a further coating to the repaired subsurface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715